10 So.3d 1198 (2009)
George Leslie RAY, III, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-1430.
District Court of Appeal of Florida, First District.
June 12, 2009.
George Leslie Ray, III, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Inasmuch as appellant's notice of appeal was not timely filed, we dismiss this appeal for lack of jurisdiction. In light of appellant's claim that his trial counsel neglected to comply with his request to pursue a timely appeal following resentencing, this *1199 disposition is without prejudice to appellant's right to seek a belated appeal by filing a proper petition complying with the provisions of Florida Rule of Appellate Procedure 9.141(c).
DISMISSED.
ALLEN, DAVIS, and THOMAS, JJ., concur.